      Case: 1:18-cv-08341 Document #: 1 Filed: 12/19/18 Page 1 of 19 PageID #:1



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

COMFORT DTC, INC.,

                   Plaintiff,
                                                  No.
       v.

GRANT BAKER,                                   JURY TRIAL DEMANDED

                   Defendant.



                                   VERIFIED COMPLAINT

       Plaintiff Comfort DTC, Inc., (“Plaintiff” or “Comfort DTC”), by and through its

attorneys, Fox Rothschild LLP, brings these causes of action by way of Complaint against

Defendant Grant Baker (“Defendant” or “Baker”), and in support thereof, avers as follows:

                                            PARTIES

       1.      Plaintiff, Comfort DTC, Inc., is a corporation with a principal place of business

located at 175 N. Ada St., Suite 200, Chicago, Illinois 60607.

       2.      Defendant Grant Baker is an adult individual who resides at 38 Chatham Lane,

Oak Brook, IL 60523.

                                 JURISDICTION AND VENUE

       3.      Jurisdiction is proper pursuant to 28 U.S.C. § 1331 because Plaintiff has asserted

federal claims under the Defend Trade Secrets Act of 2016, 18 U.S.C. § 1836, et seq. and

violations of the Computer Fraud and Abuse Act, 18 U.S.C. § 1030, et seq. The Court has

supplemental jurisdiction over Plaintiff’s additional state law claims pursuant to 28 U.S.C. §

1367 because Plaintiff’s other claims are so related to Plaintiff’s federal claims that they form the

same case or controversy under Article III of the United States Constitution.
      Case: 1:18-cv-08341 Document #: 1 Filed: 12/19/18 Page 2 of 19 PageID #:2



        4.      Venue is proper in the United States District Court for the Northern District of

Illinois pursuant to 28 U.S.C. § 1391(b) in that, inter alia, Plaintiff and Defendant do business in

this jurisdiction, Defendant resides in this jurisdiction, and the events giving rise to this cause of

action took place in this district.

                                      OPERATIVE FACTS

              Plaintiff and Defendant’s Employment Relationship and Agreement

        5.      Plaintiff is in the business of engineering, designing, and selling complex bedding

products, including but not limited to mattresses, sheets, and other sleep accessories.

        6.      Plaintiff hired Defendant as an employee in its information technology

department.

        7.      In connection with Defendant’s employment, the parties executed an Employee

Non-Disclosure, Invention Assignment, and Non-Competition/Non-Solicitation Agreement

(hereinafter, the “Agreement”), dated July 26, 2018. A true and correct copy of the Agreement is

attached hereto as Exhibit “A”.

        8.      Among the many provisions in the Agreement, Defendant agreed that, inter alia,

all projects Defendant worked on in the course of Defendant’s employment would remain the

intellectual property of Plaintiff. See Ex. A at ¶¶ 6-7.

        9.      Additionally, Defendant agreed that he would not, during his employment and for

a reasonable 24-month period thereafter, “directly or indirectly, engage in, represent in any way,

be connected with, furnish consulting services to, be employed by, or have an interest, whether

as owner, employee, employer, manager, promoter, principal, partner, servant, agent,

representative, independent contractor, member, consultant, officer, director, or otherwise . . . in

any business or entity that is engaged or primarily engaged in the Company’s Business

Activities.” See id. at ¶ 4.


                                                  2
      Case: 1:18-cv-08341 Document #: 1 Filed: 12/19/18 Page 3 of 19 PageID #:3



        10.      Defendant also agreed that he would return all company property in his

possession to Plaintiff upon termination of his employment. See id. at ¶ 5 (“You understand that

this obligation requires, among other things, that you return all . . . electronic and digital

information, relating in any way to the business of the Company or its customers. This obligation

also includes, but is not limited to, the return of all cell/smart phones, laptops, iPhones,

BlackBerry or ‘PDA’-like devices, or any other device that was provided to you by the

Company.”).

        11.      Further, the Agreement states that:

                 You agree that, during your employment with the Company and
                 for a period of twenty-four (24) months after the termination of
                 your employment for any reason (including without limitation any
                 termination for cause), you will not, without prior written
                 authorization from the Company, directly or indirectly, for yourself
                 or any third party: (i) solicit, encourage, or induce, or attempt to
                 solicit, encourage, or induce, any employee of the Company to
                 leave the Company’s employ; or (ii) hire, solicit, recruit, induce, or
                 encourage, or attempt to hire, solicit, recruit, induce, or encourage
                 any individual, who at any time during the twenty-four (24)
                 months preceding the termination of your employment was an
                 employee of the Company, to become employed by or provide
                 services to another business or entity that engages in the business
                 activities included within the Company’s Business Activities.

Id. at ¶ 3(a).

        12.      Notwithstanding his obligations to Plaintiff—based both in his fiduciary duties as

an employee and his contractual agreement with the Plaintiff—on Thursday, November 29,

2018, Defendant sent an email to the chief executive officer of one of Plaintiff’s known

suppliers, Westpoint Home. A true and correct copy of the November 29, 2018 E-mail is

attached hereto as Exhibit “B”.

        13.      In a blatant effort to arrange a deal for himself, Defendant offered to “discuss how

to drive traffic to bedding and home goods,” referring to himself as having had success “advising



                                                   3
      Case: 1:18-cv-08341 Document #: 1 Filed: 12/19/18 Page 4 of 19 PageID #:4



and managing UA for one of your more disruptive clients” and concluding that “we could both

benefit from a more in depth phone call.” Ex. B.

       14.     Upon information and belief, it appears that Defendant intended to improperly

leverage Plaintiff’s confidential proprietary information for a job opportunity that would allow

him to cut Plaintiff out as Westpoint’s distributor and market directly to Plaintiff’s customers.

       15.     Alarmed by the obviously improper solicitation from Defendant, Westpoint

immediately contacted Plaintiff and forwarded Defendant’s email. See id.

       16.     Given that the clandestine offer of his services to one of Plaintiff’s vendors was a

clear and unambiguous violation of the non-compete clause in the Agreement, on Friday,

November 30, 2018, Plaintiff terminated Defendant.

                         Defendant Takes Plaintiff’s Business Hostage

       17.     Immediately following his termination, Defendant, in no uncertain terms, took

Plaintiff’s business hostage.

       18.     As much as ninety percent (90%) of Plaintiff’s revenue is generated through an

application known as Facebook Business Manager.

       19.     Through this application—by which Plaintiff maintains a private account with

limited access—Plaintiff retains a private customer list, manages its advertising platform, and

processes orders/transactions with those same customers.

       20.     However, after his termination, and fully aware of the importance of the

application to Plaintiff’s business, Defendant changed the password for Plaintiff’s Facebook

Business Manager account, locking Plaintiff out of the application entirely, dismantling it, and

threatening to take additional action on the company’s Facebook page to hurt Plaintiff’s goodwill

and future business opportunities.




                                                 4
      Case: 1:18-cv-08341 Document #: 1 Filed: 12/19/18 Page 5 of 19 PageID #:5



       21.       This act of sabotage ground Plaintiff’s business to a halt as Plaintiff was unable to

intake or process customer orders, market to customers, or even access its proprietary marketing

platform.

       22.       Defendant’s actions not only prevented Plaintiff from processing orders—thereby

damaging any goodwill with those current or future customers—but Plaintiff lost approximately

thirty thousand dollars ($30,000) in profit each and every day Defendant retained possession of

the account.

       23.       As part of Defendant’s “hostage” taking, he demanded that Plaintiff pay him a

“severance package” in exchange for his releasing access to the application.

       24.       Defendant had no legal grounds to lock Plaintiff out; in emails to Plaintiff’s

counsel, Defendant suggested that the Plaintiff’s Facebook Business Manager application is his

own intellectual property, notwithstanding the clear terms in his Agreement to the contrary. See,

e.g., Ex. “A.”

       25.       As part of the initial effort to stem the continuing and increasing damage to

Plaintiff’s business, on Sunday, December 2, 2018, counsel for Plaintiff gave Defendant a 5

o’clock pm deadline for the return of access to the Facebook Business Manager, and asked that

Defendant permit access to the application for one of Plaintiff’s employees, Shane Perrault

(“Perrault”).

       26.       Late in the evening on Sunday, December 2, 2018, Defendant indicated that he

had provided Perrault access to the Facebook Business Manager account. However, Perrault

(and, by extension, Plaintiff) did not have access and Defendant lied as he dragged out his

scheme to exploit, extort, and/or dismantle Plaintiff’s proprietary information.




                                                   5
      Case: 1:18-cv-08341 Document #: 1 Filed: 12/19/18 Page 6 of 19 PageID #:6



          27.   Indeed, on the morning of December 3, 2018, Defendant sent one of Plaintiff’s

counsel an email that he indicated was evidence that he was no longer in possession of Plaintiff’s

Facebook Business Manager account. A true and correct copy of the December 3, 2018 email is

attached hereto as Exhibit “C”.

          28.   The email contained a screenshot from Facebook indicating that Defendant

currently has access to three managed accounts. According to Defendant, it used to show that he

had four account permissions; the implication is that the fourth, “removed” account is Plaintiff’s.

See id.

          29.   This was a brazen (and poorly constructed) lie. Defendant attempted to black out

the names of the remaining three Business Manager accounts, but he failed to adequately do so

and close inspection of the account in the upper right side of the screenshot shows that it clearly

says “DTC.” See id.

          30.   While Plaintiff reached out to Facebook directly to resolve the issue, Plaintiff’s

employees were informed that it could take weeks to resolve the issue through the service

provider.

                        Last Ditch Efforts To Amicably Resolve Dispute

          31.   Based upon his obfuscations and misrepresentations, Plaintiff immediately began

preparing the foregoing Complaint and an accompanying emergency motion seeking entry of a

temporary restraining order and preliminary injunction against the Defendant.

          32.   At 6:10 pm EST, on Tuesday, December 4, 2018, counsel for Plaintiff emailed

Defendant a copy of the Complaint and accompanying Motion, and again asked that he

relinquish control of Plaintiff’s proprietary business platform.




                                                 6
       Case: 1:18-cv-08341 Document #: 1 Filed: 12/19/18 Page 7 of 19 PageID #:7



        33.    Defendant responded that the Facebook Business Manager was no longer in his

possession, as he relinquished it on Sunday evening.

        34.    Following this email, Defendant sent another email to Plaintiff’s counsel, stating,

“Patience is wearing thin here. He can request access to both of those accounts via Facebook.

[sic] support should be able to do this for him. Please confirm that this is the case.”

        35.    Thereafter, without admitting that he had full control and despite his protestations

to the contrary, Defendant granted Perrault the lowest possible access and privileges to view the

application in question.

        36.    While Perrault was only able to view the application, given his restricted access,

he determined, inter alia, that Defendant was still the administrator of the application and had

been actively transferring and/or deleting content that Plaintiff had invested significant sums of

money to develop.

        37.    The deleted content includes advertising accounts, fan pages, and Facebook

Pixels, which hold the data necessary to rebuild Plaintiff’s client list and reinitiate its marketing

strategy.

        38.    Specifically, a Facebook “Pixel” is a code placed upon advertisements that

collects data, allowing the owner of the Pixel (i.e., Plaintiff) to build target audiences for future

advertisements and to re-market to individuals that have already viewed and/or clicked on past

ads.

        39.    Plaintiff has invested substantial capital in building these Pixels, and would have

to spend an inordinate amount of time and additional money to rebuild their advertising

campaigns from the ground floor.




                                                  7
      Case: 1:18-cv-08341 Document #: 1 Filed: 12/19/18 Page 8 of 19 PageID #:8



         40.   Conversely, these Pixels would be highly valuable to a competitor and Plaintiff

fears that Defendant will or already has misappropriated these trade secrets for his own personal

benefit and/or the benefit of a heretofore unknown third party.

         41.   When confronted by Plaintiff’s counsel about the limited access and the deletion

of content, Plaintiff responded by email at 10:08 pm EST, in relevant part:

               The way I see it 3 options.

               1) everybody walks away

               2) your client settles with me for outstanding wages and commissions in exchange
               for full access

               3) I restore access, then sue your client for nonpayment of wages and wrongful
               termination, and potentially have regulators get involved

               If I don’t hear a response by midnight EST tonight, I will assume it to be option 3
               and will take appropriate action.

         42.   After it was pointed out to Plaintiff that he just admitted, in writing, that he in fact

lied and retained control of the Facebook Business Manager despite his representations to the

contrary, Defendant finally granted Perrault administrative access to the account approximately

ten minutes later.

         43.   It was thereafter discovered that access to all of Plaintiff’s Facebook fan pages—

critical aspects of Plaintiff’s marketing campaign strategy—were missing.

         44.   While Defendant later claimed in an email—and subsequent text message—that

“the Fan Pages don’t exist anymore,” both pages—at the time—were active and under

Defendant’s control.    See, e.g., https://www.facebook.com/HypeSugarCom/ (last visited on

December 5, 2018); https://www.facebook.com/limitlesstechblog/ (last visited on December 5,

2018).




                                                  8
      Case: 1:18-cv-08341 Document #: 1 Filed: 12/19/18 Page 9 of 19 PageID #:9



       45.     Upon information and belief, Plaintiff believes that a forensic analysis of

Defendant’s computer will demonstrate that he actively deleted these pages and other content

from the account.

       46.     Plaintiff is assessing the damage and working with Facebook to recover as much

of the data as possible.

       47.     Unfortunately, even after regaining access to the Facebook Business Manager

account, it took days for Plaintiff to repair what it could and make the account functional.

       48.     As of the time of this filing, Plaintiff is still in the process of reinitiating its

marketing campaigns.

       49.     Plaintiff has lost over three hundred thousand dollars ($300,000.00) of gross

profit as a direct and proximate result of Defendant’s illegal actions so far and continues to suffer

comparable damages until the Facebook Business Manager account is fully restored.

       50.     Moreover, because Defendant admittedly had sole access to this proprietary and

confidential information for a number of days, there is a substantial risk that this information will

be exploited by Defendant to Plaintiff’s detriment.

     Defendant Continues To Violate the Agreement And Harass Plaintiff’s Employees

       51.     Having finally surrendered access to Plaintiff’s Facebook Business Manager

account, Defendant has resorted to a campaign of sending harassing messages to Plaintiff’s

employees.

       52.     For example, during the course of Defendant’s e-mail exchange with Plaintiff’s

counsel on December 4, 2018, it appears that Defendant began sending harassing messages to

Plaintiff’s employees through the company’s website.




                                                 9
    Case: 1:18-cv-08341 Document #: 1 Filed: 12/19/18 Page 10 of 19 PageID #:10



        53.    Around that same time, Defendant sent a string of threatening text messages to

Perrault and Plaintiff’s Chief Marketing Officer, Ray Lyle.

        54.    Fearing for its employees’ safety, Plaintiff was forced to file a formal police

report to address the increasingly bizarre messages sent by Defendant.

        55.    Unsurprisingly, while making threats to some of Plaintiff’s employees, Defendant

has also brazenly sought to recruit others in blatant violation of the non-solicitation provisions in

the Agreement. See Exhibit “A” at ¶ 3(a).

        56.    Such conduct is in clear violation of the unambiguous language of the parties’

Agreement and, if nothing else, only further underscores Defendant’s utter disregard for the law

and his own contractual obligations.

        57.    Curiously, as part of this apparent recruitment effort, Defendant provided some of

Plaintiff’s employees access to an online database outlining his various marketing campaigns and

revenue generation.

        58.    Upon information and belief, it appears that Defendant has been utilizing

Plaintiff’s proprietary marketing data and Facebook Business Manager account to advertise for

other companies.

        59.    In fact, this improper use of the account caused Facebook to temporarily freeze

advertising activity on the Facebook Business Manager as it violated the platform’s advertising

policies.

        60.    Moreover, Plaintiff has also discovered that, in addition to stealing Plaintiff’s

proprietary data, Defendant has also stolen money.




                                                 10
     Case: 1:18-cv-08341 Document #: 1 Filed: 12/19/18 Page 11 of 19 PageID #:11



        61.     Specifically, while employed by Plaintiff, Defendant had access to a company

credit card that was only to be used to pay for marketing expenses related to the Facebook

Business Manager account.

        62.     Nevertheless, it appears that—immediately before attempting to leverage

Plaintiff’s proprietary data for an employment position with one of Plaintiff’s suppliers—

Defendant made $4,176.78 worth of unauthorized charges on the company card.

        63.     Such charges include, inter alia, purchases made at Soldier Field on November

18, 2018 and charges from various restaurants around Chicago.

                                        COUNT I
                                 PLAINTIFF v. DEFENDANT
                                  BREACH OF CONTRACT

        64.     Plaintiff incorporates by reference the preceding paragraphs of this Complaint as

if set forth at length herein.

        65.     Defendant and Plaintiff are parties to a valid and enforceable Employee Non-

Disclosure, Invention Assignment, and Non-Competition/Non-Solicitation Agreement.              See

generally Ex. A.

        66.     The Agreement precludes Defendant from, inter alia: (1) soliciting, or

participating in the solicitation of, Plaintiff’s current or former employees and/or its customers;

(2) diverting or exploiting Plaintiff’s business opportunities; (3) using or disclosing Plaintiff’s

confidential or proprietary information to benefit anyone but Plaintiff; (4) retaining Plaintiff’s

intellectual property or proprietary information; or (5) otherwise unlawfully competing with

Plaintiff.

        67.     By virtue of the foregoing actual and threatened conduct, Defendant has

knowingly and willfully breached his Agreement with Plaintiff and, as a direct and proximate




                                                11
     Case: 1:18-cv-08341 Document #: 1 Filed: 12/19/18 Page 12 of 19 PageID #:12



cause of Defendant’s knowing and willful breach of contract, Plaintiff has and will continue to

suffer great economic injury and loss.

        68.     The above-described actual and/or threatened conduct is the direct and proximate

cause of immediate and irreparable harm to Plaintiff.

        69.     The Defendant’s actual and/or threatened actions will continue to cause Plaintiff

irreparable harm if not enjoined.

        70.     These breaches were intentional, willful and material and Defendant’s actions

were willful, wanton and outrageous thereby justifying the award of punitive damages.

        WHEREFORE, Plaintiff Comfort DTC, Inc., demands judgment be entered in its favor

and against Defendant Grant Baker for relief as set forth below.

                                           COUNT II
                                    PLAINTIFF v. DEFENDANT
                                         CONVERSION

        71.     Plaintiff incorporates by reference the preceding paragraphs of this Complaint as

if set forth at length herein.

        72.     As set forth above, Plaintiff manages the majority of its business through its

proprietary platform account on Facebook Business Manager.

        73.     As the owner of this account, Plaintiff has an irrefutable right to immediately

possess and/or access the account—and the proprietary information stored therein.

        74.     Nevertheless, after being terminated by Plaintiff, Defendant improperly accessed

Plaintiff’s Facebook Business Manager account and intentionally changed the password to deny

Plaintiff access to the same.

        75.     Plaintiff has demanded the return of the account, but Defendant refused for a

number of days and only a threat of this lawsuit eventually compelled his cooperation.




                                               12
     Case: 1:18-cv-08341 Document #: 1 Filed: 12/19/18 Page 13 of 19 PageID #:13



         76.    However, upon information and belief, he still possesses missing and/or deleted

content that he improperly obtained.

         77.    While Plaintiff has demanded the return of this content, Defendant has refused to

do so.

         78.    To date, Defendant’s unlawful conduct caused Plaintiff to lose approximately

three hundred thousand dollars ($300,000.00) of gross profit, and Plaintiff continues to incur

significant damage each day it is forced to spend repairing Defendant’s dismantling of the

account.

         79.    Additionally, Plaintiff’s investigation has revealed that Defendant has converted

at least $4,176.78 by way of unauthorized purchases on his company credit card.

         80.    This is money that Plaintiff has an irrefutable right to and was specifically

earmarked for Plaintiff’s advertising campaign, but Defendant intentionally stole for his own

personal use.

         81.    Plaintiff is entitled to the return of these funds.

         WHEREFORE, Plaintiff Comfort DTC, Inc., demands judgment be entered in its favor

and against Defendant Grant Baker for relief as set forth below.

                                      COUNT III
                              PLAINTIFF v. DEFENDANT
                       MISAPPROPRIATION OF TRADE SECRETS IN
                      VIOLATION OF THE DEFEND TRADE SECRETS
                           ACT OF 2016 (18 U.S.C. § 1836 et seq.)

         82.    Plaintiff incorporates by reference the preceding Paragraphs of this Complaint as

if set forth at length herein.

         83.    While employed by Plaintiff, Defendant obtained access to Plaintiff’s confidential

trade secret information.




                                                   13
     Case: 1:18-cv-08341 Document #: 1 Filed: 12/19/18 Page 14 of 19 PageID #:14



        84.    The trade secret information retained by Defendant, such as its Facebook Pixels

and confidential advertising data is related to Plaintiff’s commercial retail services that are used

in or intended for use in interstate commerce. As stated above, Plaintiff markets and sells

products throughout the United States and the customer/prospective customer information

obtained by Defendant relates to a substantial number of these services and/or confidential

advertisement strategies for the promotion of the same.

        85.    Indeed, as expressly acknowledged in the Agreement, Plaintiff considers this type

of information to be confidential and proprietary, and it has taken reasonable steps as part of its

ongoing standard operating procedures to maintain the confidential nature of this information.

        86.    Upon information and belief, Defendant has utilized and is continuing to utilize

Plaintiff’s confidential, proprietary, and trade secret information to remove or divert business to

a competitor—as seen by Defendant’s attempt to do so on November 29, 2018. In doing so—or

threating to do so—Defendant is maliciously and willfully using misappropriated confidential,

proprietary, and trade secret information to his own advantage in direct competition with

Plaintiff.

        87.    As a direct and proximate result of Defendant’s violation of the Defend Trade

Secrets Act of 2016, Plaintiff has sustained irreparable harm and damages in an incalculable

amount that Plaintiff will attempt to establish.

        88.    The above-described actual and/or threatened conduct of Defendant is the direct

and proximate cause of immediate and irreparable harm to Plaintiff, and will continue to cause

such harm if not enjoined.

        WHEREFORE, Plaintiff Comfort DTC, Inc., demands judgment be entered in its favor

and against Defendant Grant Baker for relief as set forth below.




                                                   14
     Case: 1:18-cv-08341 Document #: 1 Filed: 12/19/18 Page 15 of 19 PageID #:15



                               COUNT IV
                        PLAINTIFF v. DEFENDANT
     VIOLATION OF THE ILLINOIS TRADE SECRETS ACT (765 ILCS 1065/3(a)).

        89.     Plaintiff incorporates by reference the preceding paragraphs of this Complaint as

if set forth at length herein.

        90.     At all material times, Defendant knew, or should have known, that Plaintiff’s

confidential and proprietary information is deserving of trade secret protection under the Illinois

Trade Secrets Act, in as much as:

                (a)   Plaintiff invested substantial resources to create, develop, compile, and
maintain this information;

               (b)    The information is not known outside of Plaintiff’s business—and, even
within, only by those with access to the Facebook Business Manager account;

                (c)     Plaintiff requires employees with access to such information to execute
confidentiality agreements and other restrictive covenants as a precaution to safeguard the
confidentiality of the information;

              (d)    The information cannot be replicated, compiled, or recreated by a
competitor without substantial time, effort, and expense.

        91.     Defendant only had authorized access to Plaintiff’s proprietary information while

he was in a position of trust and confidence and under circumstances that make it inequitable and

unjust for him to have misappropriated the materials and to be using them for his own gain.

        92.     By unlawfully taking, using, and/or disclosing Plaintiff’s confidential and

proprietary information, Defendant has misappropriated Plaintiff’s trade secrets in violation of

the Illinois Trade Secrets Act.

        93.     The above-described actual and/or threatened conduct of Defendant is the direct

and proximate cause of immediate and irreparable harm to Plaintiff, and will continue to cause

such harm if not enjoined.




                                                15
     Case: 1:18-cv-08341 Document #: 1 Filed: 12/19/18 Page 16 of 19 PageID #:16



        WHEREFORE, Plaintiff Comfort DTC, Inc., demands judgment be entered in its favor

and against Defendant Grant Baker for relief as set forth below.

                            COUNT V
                     PLAINTIFF v. DEFENDANT
VIOLATION OF THE COMPUTER FRAUD AND ABUSE ACT (18 U.S.C. § 1030 et seq.)

        94.     Plaintiff incorporates by reference the preceding paragraphs of this Complaint as

if set forth at length herein.

        95.     The Computer Fraud and Abuse Act (“CFAA”) makes it unlawful for any person

to intentionally access certain computers without authorization, or to exceed authorized access,

and thereby to obtain information from any protected computer.

        96.     A protected computer is defined in the CFAA as one used in or affecting interstate

commerce or communication.

        97.     Plaintiff’s Facebook Business Manager account qualifies as a computer system as

defined by the CFAA insofar as it is used extensively to market and/or process sales orders

across state lines.

        98.     Defendant, who upon termination was not authorized to access Plaintiff’s

Facebook Business Manager account, nevertheless accessed the account and locked Defendant

out of the same.

        99.     Upon information and belief, Defendant has downloaded, e-mailed, copied, or

printed information from the system that was protected by the CFAA.

        100.    Moreover, while in sole and unauthorized control, Defendant deleted and/or

transferred valuable content and proprietary data from the platform, thereby causing damage to

the same.




                                                16
    Case: 1:18-cv-08341 Document #: 1 Filed: 12/19/18 Page 17 of 19 PageID #:17



       101.    Without access to the system, and as a result of Defendant’s destruction of same,

Plaintiff has suffered, and continues to suffer, a loss of at least in excess of the $5,000.00

statutory requirement.

       102.    The CFAA provides that any person who suffers damage or loss because of a

violation of the CFAA may maintain a civil action for compensatory damages, injunctive relief,

and/or other equitable relief.

       103.    Defendant’s actions in unlawfully accessing Plaintiff’s computer system without

authorization, taking the system hostage, and deleting/transferring the information therein was

willful, wanton, and malicious.

       104.    To date, Defendant’s unlawful conduct caused Plaintiff to lose approximately

three hundred thousand dollars ($300,000.00) of gross profit, and Plaintiff continues to incur

damage each day it is forced to spend repairing Defendant’s dismantling of the account.

       105.    The above-described actual and/or threatened conduct of Defendant is the direct

and proximate cause of immediate and irreparable harm to Plaintiff, and will continue to cause

such harm if not enjoined.

       WHEREFORE, Plaintiff Comfort DTC, Inc., demands judgment be entered in its favor

and against Defendant Grant Baker for relief as set forth below.

                                        RELIEF REQUESTED

       106.    By reason of the aforesaid, Plaintiff seeks the following:

               (a)       An injunction ordering Defendant to

                                 (i)    immediately return any and all property in his possession,

                         per the terms of his Agreement, to Plaintiff’s counsel;

                                 (ii)   cease using or accessing any of Plaintiff’s data and

                         property, including its proprietary business platforms;


                                                  17
    Case: 1:18-cv-08341 Document #: 1 Filed: 12/19/18 Page 18 of 19 PageID #:18



                              (iii)   to comply with the terms of the restrictive covenants

                       contained in his Agreement, including but not limited to his duties of

                       confidentiality, non-competition, and non-solicitation; and

                              (iv)    cease contacting, either electronically or otherwise,

                       Plaintiff or any of Plaintiff’s employees.

                 (b)   An award of compensatory damages in excess of $300,000, in an amount

to be determined;

                 (c)   Statutory damages under the DTSA, CFAA and/or ITSA, in an amount to

be determined;

                 (d)   An award of reasonable counsel fees and costs, in an amount to be

determined;

                 (e)   Costs, and pre-judgment interest as permitted by law; and

                 (f)   Such other relief as may be deemed just and equitable.



                                              Respectfully submitted,

                                              FOX ROTHSCHILD LLP

                                              /s/ Marc C. Smith
                                               Marc C. Smith (6189574)
                                               Colin D. Dougherty (6326337)
                                               353 N. Clark St.
                                               Suite 3650
                                               Chicago, IL 20005
                                               (312) 517-9200 – Telephone
                                               (312) 517-9201 – Fax
                                               mcsmith@foxrothschild.com
                                               cdougherty@foxrothschild.com




Dated: December 19, 2018


                                                18
Case: 1:18-cv-08341 Document #: 1 Filed: 12/19/18 Page 19 of 19 PageID #:19
